  Case: 4:18-cr-00897-JAR Doc. #: 30 Filed: 08/19/19 Page: 1 of 2 PageID #: 54




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
            Plaintiff,                       )
                                             )
      vs.                                    ) Case No. 4:18CR897 JAR/NCC
                                             )
WILLIE SLATER,                               )
                                             )
            Defendant.                       )


                    BOND REVOCATION AND DETENTION ORDER

       This matter is before the court for a bond revocation hearing. See 18 U.S.C. § 3148. On

August 8, 2019, the Pretrial Services Office requested that a warrant issue and a bond revocation

hearing be held based on allegations that Defendant violated conditions of his release (Docket

No. 23). A bond revocation hearing was scheduled before the undersigned on August 16, 2019.

Present for the hearing was Defendant Willie Slater with his attorney, counsel for the

government, and a United States Pretrial Services Officer. Defendant admitted the violations

alleged in the petition, and the undersigned finds Defendant violated the conditions of his bond

as alleged in the petition. Based on the record, the undersigned finds that Defendant has violated

conditions of release imposed.

       Defendant’s bond is revoked, and he is hereby detained. All of this causes the

undersigned to reasonably conclude by clear and convincing evidence that no condition or

combination of conditions will reasonably assure the safety of the community if Defendant was

released on bond pending trial. Further, it has been shown by the preponderance of the evidence
  Case: 4:18-cr-00897-JAR Doc. #: 30 Filed: 08/19/19 Page: 2 of 2 PageID #: 55




that no condition or combination of conditions will reasonably assure the appearance of

Defendant as required.

       Accordingly,

       IT IS HEREBY ORDERED that the Order Setting Conditions of Release as to

Defendant Willie Slater entered July 1, 2019 (Docket No. 19) is REVOKED.

       IT IS FURTHER ORDERED that Defendant Willie Slater shall be detained in the

custody of the United States Marshal pending all further proceedings in this cause.

       IT IS FURTHER ORDERED that Defendant Willie Slater be committed to the custody

of the Attorney General for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending appeal.

Defendant shall be afforded reasonable opportunity for private consultation with counsel.

       IT IS FURTHER ORDERED that on an order of court of the United States or on

request of an attorney for the Government, the person in charge of the corrections facility in

which Defendant is confined shall deliver Defendant to a United States Marshal for the purpose

of an appearance in connection with a court proceeding.


                                                         /s/ Noelle C. Collins
                                                      NOELLE C. COLLINS
                                                      UNITED STATES MAGISTRATE JUDGE


Dated this 19th day of August, 2019.




                                                -2-
